Mr. Justice Mulkey delivered the opinion of the Court: Mathias Heiderich, the defendant in error, on the 16th of July, 1876, obtained a decree, in the Superior Court of Cook county, against Heinrich Geisen, for $1530, to reverse which Elizabeth Geisen, his widow, on the 21st of December, 1881, sued out of the Appellate Court for the First District a writ of error. The defendant in error appeared, and plead in bar of the writ the limitation of five years, to which plaintiff in error replied, “tha,t at time of entry of decree, on, to-wit, 16th day of June, 1876, plaintiff, was a married woman,.and was then the wife of Heinrich Geisen, and living with him as his wife, and continued to live with him as his wife until the time of his death, on the 21st day of January, A. D. 1878; that she sued out this writ of error within five years next after, ” etc. To this replication the Appellate Court sustained a demurrer, and entered an order affirming the original decree. The plaintiff in error brings the case here, and assigns for error the sustaining of the demurrer to her replication to the plea.of the Statute of Limitations, and this is the only .question in the case. Notwithstanding the very. foreible and .ingenious argument of counsel for plaintiff in error, we feel constrained, by the logic of the previous decisions of this court upon this subject, to affirm the judgment of the Appellate Court. (Hayward v. Gunn, 82 Ill. 385; Castner v. Walrod, 83 id. 171; Enos v. Buckley, 9 A id. 458.) Under the authority of these cases we hold, the acts of 1861 and 1874, enlarging the rights and legal capacities of married women, by implication repealed all savings in their favor in existing limitation laws, including the one relating to the prosecution of writs of error. We could not reach any other conclusion without repudiating the reasoning and positions'assumed in these eases, which we are not prepared to do. In cases. involving property rights, like the one in hand, there should be no material departure from the rule of stare decisis without some imperative reason for doing so, which does not appear in the present case. It is urged that to allow a repeal by implication, in a case like this, would be to defeat, by indirection, section 13 of article 4 of the constitution, which provides, “that no act hereafter passed shall embrace more than one subject, and that shall be expressed in the title, and no law shall be revised and amended by reference to its title only, but the law revised or section amended shall be inserted at length in the new act. ” While it is conceded this position is decidedly ingenious, and not without force, we can not believe the framers of the constitution intended by it to limit or control the doctrine of repeals by implication. To give the provision such a construction, it is believed, would lead to much confusion and inconvenience, and deprive the courts of one of the most efficient means of harmonizing and giving effect to hasty and conflicting legislation. The judgment will be affirmed. Judgment affirmed.